     5:21-cv-02076-SAL-PJG            Date Filed 08/13/21      Entry Number 9        Page 1 of 6




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                 ORANGEBURG DIVISION

Melvin Shaquille Haynes, Jr.,                      )           C/A No. 5:21-2076-SAL-PJG
                                                   )
                                Plaintiff,         )
                                                   )
       v.                                          )           ORDER REGARDING
                                                   )        AMENDMENT OF COMPLAINT
Leroy Ravenell, Sheriff; John C. Stohes, Jr.,      )
Investigator; Lt. Rhodan, OCDC; Captain            )
Govan, OCDC; Ms. Dozier, OCDC,                     )
                                                   )
                                Defendants.        )
                                                   )

       Plaintiff Melvin Shaquille Haynes, Jr., a self-represented state pretrial detainee, brings this

civil rights action pursuant to 42 U.S.C. § 1983. This matter is before the court pursuant to 28

U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2) (D.S.C.) for initial review pursuant to 28 U.S.C.

§ 1915 and § 1915A. Having reviewed the Complaint in accordance with applicable law, the court

finds this action is subject to summary dismissal if Plaintiff does not amend the Complaint to cure

the deficiencies identified herein.

I.     Factual and Procedural Background

       Plaintiff is an inmate in the Orangeburg-Calhoun County Detention Center. Plaintiff

alleges he was charged for an unspecified crime at the detention center that involved Plaintiff’s

alleged assault of another inmate. Plaintiff alleges that incident was caused by jail officials’ failure

to treat Plaintiff’s mental health and by their allowing an inmate with disciplinary issues to be

detained in the same jail as Plaintiff. Plaintiff claims Defendants Rhodan and Govan are the jail

officials responsible for the incident. Plaintiff also alleges that he did not commit the crime for

which he is detained, he is not provided pens to write his legal claims, and he is on lockdown so

much that he does not get to shower enough. Plaintiff brings this action pursuant to 42 U.S.C.

                                              Page 1 of 6
      5:21-cv-02076-SAL-PJG        Date Filed 08/13/21      Entry Number 9       Page 2 of 6




§ 1983 for violations of the Cruel and Unusual Punishment Clause, various Fourth Amendment

violations, outrage, gross negligence, and abuse of process. He seeks damages.

II.     Discussion

        A.     Standard of Review

        Under established local procedure in this judicial district, a careful review has been made

of the pro se Complaint pursuant to the procedural provisions of the Prison Litigation Reform Act

(“PLRA”), Pub. L. No. 104-134, 110 Stat. 1321 (1996), including 28 U.S.C. § 1915 and 28 U.S.C.

§ 1915A. The Complaint has been filed pursuant to 28 U.S.C. § 1915, which permits an indigent

litigant to commence an action in federal court without prepaying the administrative costs of

proceeding with the lawsuit, and is also governed by 28 U.S.C. § 1915A, which requires the court

to review a complaint filed by a prisoner that seeks redress from a governmental entity or officer

or employee of a governmental entity. See McLean v. United States, 566 F.3d 391 (4th Cir. 2009).

Section 1915A requires, and § 1915 allows, a district court to dismiss the case upon a finding that

the action is frivolous, malicious, fails to state a claim on which relief may be granted, or seeks

monetary relief against a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B);

28 U.S.C. § 1915A(b).

        To state a claim upon which relief can be granted, the plaintiff must do more than make

mere conclusory statements. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007). Rather, the complaint must contain sufficient factual matter,

accepted as true, to state a claim that is plausible on its face. Iqbal, 556 U.S. at 678; Twombly,

550 U.S. at 570. The reviewing court need only accept as true the complaint’s factual allegations,

not its legal conclusions. Iqbal, 556 U.S. at 678; Twombly, 550 U.S. at 555.




                                           Page 2 of 6
    5:21-cv-02076-SAL-PJG           Date Filed 08/13/21       Entry Number 9         Page 3 of 6




       This court is required to liberally construe pro se complaints, which are held to a less

stringent standard than those drafted by attorneys. Erickson v. Pardus, 551 U.S. 89, 94 (2007);

King v. Rubenstein, 825 F.3d 206, 214 (4th Cir. 2016). Nonetheless, the requirement of liberal

construction does not mean that the court can ignore a clear failure in the pleading to allege facts

which set forth a claim cognizable in a federal district court. See Weller v. Dep’t of Soc. Servs.,

901 F.2d 387 (4th Cir. 1990); see also Ashcroft v. Iqbal, 556 U.S. 662, 684 (2009) (outlining

pleading requirements under Rule 8 of the Federal Rules of Civil Procedure for “all civil actions”).

       B.      Analysis

       The Complaint is filed pursuant to 42 U.S.C. § 1983, which “ ‘is not itself a source of

substantive rights,’ but merely provides ‘a method for vindicating federal rights elsewhere

conferred.’ ” Albright v. Oliver, 510 U.S. 266, 271 (1994) (quoting Baker v. McCollan, 443 U.S.

137, 144 n.3 (1979)). To state a claim under § 1983, a plaintiff must allege: (1) that a right secured

by the Constitution or laws of the United States was violated, and (2) that the alleged violation was

committed by a person acting under the color of state law. West v. Atkins, 487 U.S. 42, 48 (1988).

       Here, Plaintiff fails to allege any facts about the named defendants that could plausibly

show that they had any involvement in the purported constitutional violations. See Iqbal, 556 U.S.

at 676 (providing that a plaintiff in a § 1983 action must plead that the defendant, through his own

individual actions, violated the Constitution). For instance, Plaintiff claims Defendant Rhodan

“should be held accountable for his choices” and Defendant Govan “should be checking up on

stuff like this” (Compl., ECF No. 1 at 6), but Plaintiff fails to allege any facts that would plausibly

show these defendants were involved in decisions about treating Plaintiff’s mental health or

housing the inmate Plaintiff allegedly assaulted. See Wright v. Collins, 766 F.2d 841, 850 (4th

Cir. 1985) (“In order for an individual to be liable under § 1983, it must be ‘affirmatively shown



                                             Page 3 of 6
    5:21-cv-02076-SAL-PJG            Date Filed 08/13/21       Entry Number 9        Page 4 of 6




that the official charged acted personally in the deprivation of the plaintiff’s rights. The doctrine

of respondeat superior has no application under this section.’ ”) (quoting Vinnedge v. Gibbs, 550

F.2d 926, 928 (4th Cir. 1977)). As to Defendants Ravenell, Stohes, and Dozier, Plaintiff fails to

even mention them in the body of the complaint; nor does Plaintiff provide any facts that would

plausibly show that any of the defendants were involved in his allegations that he did not commit

the crime for which he is detained, that he is not provided pens to write his legal claims, or that he

is on lockdown so much that he does not get to shower enough. See Fed. R. Civ. P. 8 (requiring

that a pleading contain “a short and plain statement of the claim showing that the pleader is entitled

to relief”); Iqbal, 556 U.S. at 678 (stating Federal Rule of Civil Procedure 8 does not require

detailed factual allegations, but it requires more than a plain accusation that the defendant

unlawfully harmed the plaintiff, devoid of factual support).

       Consequently, Plaintiff’s Complaint is subject to summary dismissal pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(ii) and § 1915A(b)(1) for failure to state a claim upon which relief can be granted.

Plaintiff is hereby granted twenty-one (21) days from the date this order is entered (plus three

days for mail time) to file an amended complaint pursuant to Federal Rule of Civil Procedure

15(a) that corrects the deficiencies identified above. 1 If Plaintiff fails to file an amended complaint

that corrects those deficiencies, this action will be recommended for summary dismissal pursuant

to 28 U.S.C. § 1915 and § 1915A.



       1
         Any amended complaint filed by Plaintiff is also subject to further initial review by the
court pursuant to 28 U.S.C. § 1915A and § 1915A. Further, Plaintiff is reminded that an amended
complaint replaces the original complaint and should be complete in itself. See Young v. City of
Mount Ranier, 238 F .3d 567, 572 (4th Cir. 2001) (“As a general rule, an amended pleading
ordinarily supersedes the original and renders it of no legal effect.”) (citation and internal quotation
marks omitted); see also 6 Charles Alan Wright et al., Federal Practice and Procedure § 1476 (3d
ed. 2017) (“A pleading that has been amended under Rule 15(a) supersedes the pleading it modifies
and remains in effect throughout the action unless it subsequently is modified. Once an amended
pleading is interposed, the original pleading no longer performs any function in the case . . .”).
                                             Page 4 of 6
   5:21-cv-02076-SAL-PJG         Date Filed 08/13/21      Entry Number 9      Page 5 of 6




      IT IS SO ORDERED.



                                           __________________________________________
August 13, 2021                            Paige J. Gossett
Columbia, South Carolina                   UNITED STATES MAGISTRATE JUDGE

       Plaintiff’s attention is directed to the important WARNING on the following page.




                                         Page 5 of 6
    5:21-cv-02076-SAL-PJG          Date Filed 08/13/21     Entry Number 9       Page 6 of 6




      IMPORTANT INFORMATION . . . PLEASE READ CAREFULLY

           WARNING TO PRO SE PARTY OR NONPARTY FILERS
      ALL DOCUMENTS THAT YOU FILE WITH THE COURT WILL BE AVAILABLE
TO THE PUBLIC ON THE INTERNET THROUGH PACER (PUBLIC ACCESS TO COURT
ELECTRONIC RECORDS) AND THE COURT’S ELECTRONIC CASE FILING SYSTEM.
CERTAIN PERSONAL IDENTIFYING INFORMATION SHOULD NOT BE INCLUDED
IN, OR SHOULD BE REMOVED FROM, ALL DOCUMENTS BEFORE YOU SUBMIT
THE DOCUMENTS TO THE COURT FOR FILING.

         Rule 5.2 of the Federal Rules of Civil Procedure provides for privacy protection of
electronic or paper filings made with the court. Rule 5.2 applies to ALL documents submitted for
filing, including pleadings, exhibits to pleadings, discovery responses, and any other document
submitted by any party or nonparty for filing. Unless otherwise ordered by the court, a party or
nonparty filer should not put certain types of an individual’s personal identifying information in
documents submitted for filing to any United States District Court. If it is necessary to file a
document that already contains personal identifying information, the personal identifying
information should be “blacked out” or redacted prior to submitting the document to the Clerk
of Court for filing. A person filing any document containing their own personal identifying
information waives the protection of Rule 5.2(a) by filing the information without redaction and
not under seal.

1. Personal information protected by Rule 5.2(a):

(a) Social Security and Taxpayer identification numbers. If an individual’s social security
number or a taxpayer identification number must be included in a document, the filer may include
only the last four digits of that number.
(b) Names of Minor Children. If the involvement of a minor child must be mentioned, the filer
may include only the initials of that child.
(c) Dates of Birth. If an individual’s date of birth must be included in a document, the filer may
include only the year of birth.
(d) Financial Account Numbers. If financial account numbers are relevant, the filer may include
only the last four digits of these numbers.

2. Protection of other sensitive personal information – such as driver’s license numbers and alien
registration numbers – may be sought under Rule 5.2(d) (filings made under seal) and (e)
(protective orders).




                                           Page 6 of 6
